 A. A. SUPERIOR AMBULANCE SERVICEA. A. Superior Ambulance Service and Automotiveand Special Services Union No. 461, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, Independent. Cases 19-CA-13253and 19-CA-13365August 17, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn April 9, 1982, Administrative Law JudgeRoger B. Holmes issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,A. A. Superior Ambulance Service, Tacoma,Washington, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph l(f):"(f) Promulgating or enforcing a discriminatoryno-posting rule prohibiting the posting of unionmaterial on company premises."The Administrative Law Judge concluded that Respondent violatedSec. 8(a)(l) of the Act by promulgating a no-solicitation rule prohibitingposting of union notices. The violation here is more accurately describedas a discriminatory no-posting rule. and we will correct his Order andnotice accordinglyWe agree with the Administrative Law Judge's conclusion that Re-spondent violated Sec 8(a)(1) by interrogating employees in all the in-stances as described by him. In so doing, we find it unnecessary to relyon all of the ramifications of Paceco, a Division of Fruehauf Corporation,237 NLRB 399 (1978), cited by the Administrative Law Judge in supportof these 8(a)(l) findings. We also find it unnecessary to pass on the Ad-ministrative Law Judge's statement that a respondent cannot violate Sec.8(aXI) in a conversation with a nonemployee.We shall also order Respondent to expunge from its records any refer-ence to the discharges of the discrinminatces herein, and to notify them inwriting that this has been done and that evidence of the unlawful dis-charges will not be used as a basis for future personnel actions. See Ster-ling Sugars. Inc., 261 NLRB 472 (1982)263 NLRB No. 692. Add the following as paragraph 2(b), and re-letter the subsequent paragraphs accordingly:"(b) Expunge from its files any references to thedischarges of Robert A. Christian, Edward D.Cleeves, and Richard Skinner, and notify them inwriting that this has been done and that evidenceof these unlawful discharges will not be used as abasis for future personnel actions against them."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesabout their union membership and union activ-ities on behalf of Automotive and SpecialServices Union No. 461, affiliated with the In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Independent, or any other labor organization.WE WILL NOT threaten our employees witha reduction in the size of the Company's busi-ness operations, loss of employment, reprisals,and physical harm because they engaged inunion activities.WE WILL NOT create among our employeesthe impression that our Company has engagedin the surveillance of their union activities bystating that we have a list of those employeeswho had signed with the Union.WE WILL NOT promise our employees super-visory positions, choice of assignments, part-ners, location of work, and a raise if they donot engage in union activities.WE WILL NOT make adverse changes in theworking conditions of our employees becausethey engaged in union activities.WE WILL NOT promulgate or enforce a dis-criminatory no-posting rule which prohibitsthe posting of union materials on companypremises.WE WILL NOT terminate our employees be-cause they have engaged in union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed tothem by the National Labor Relations Act.WE WILL make whole Robert A. Christian,Edward D. Cleeves, and Richard Skinner fortheir loss of pay, together with appropriate in-terest, which has resulted from our terminationof them.499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer immediate and full reinstate-ment to Edward D. Cleeves and Richard Skin-ner to their former positions of employmentwith our Company, without the loss of any oftheir seniority or other benefits, but if theirformer positions no longer exist, then WEWILL offer them substantially equivalent posi-tions without the loss of their seniority orother benefits.WE WILL expunge from our files any refer-ences to the discharges of Robert A. Christian,Edward D. Cleeves, and Richard Skinner, andWE WILL notify them in writing that this hasbeen done and that evidence of their unlawfuldischarges will not be used as a basis for futurepersonnel actions against them.A. A. SUPERIOR AMBULANCE SERV-ICEDECISIONROGER B. HOLMES, Administrative Law Judge: Basedon an unfair labor practice charge filed on February 17,1981, and amended on March 9, 1981, in Case 19-CA-13253, and based on another unfair labor practice chargefiled on March 18, 1981, in Case 19-CA-13365, both ofwhich were filed by Automotive and Special ServicesUnion No. 461, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Independent, the General Counselissued on May 6, 1981, an amended consolidated com-plaint, and on May 19, 1981, an amendment to hisamended consolidated complaint. The General Counselalleges that A. A. Superior Ambulance Service has en-gaged in unfair labor practices within the meaning ofSection 8(a)(l) and (3) of the Act.The hearing in this proceeding was held on December10, 1981, at Tacoma, Washington. The time for the filingof post-hearing briefs was set for January 14, 1982.FINDINGS OF FACT1. Jurisdiction and labor organizationThe Board's jurisdiction is not in issue in this proceed-ing. The Respondent is engaged in providing ambulanceservices in the vicinity of Tacoma, Washington. The Re-spondent's business operations meet the Board's jurisdic-tional standard for retail enterprises, and also the Board'sindirect outflow and indirect inflow jurisdictional stand-ards.The status of the Charging Party as being a labor or-ganization within the meaning of the Act also is not indispute. Such status was admitted in the pleadings.2. The witnesses and credibility resolutionsThere were 17 witnesses called to testify at the hearingin this proceeding. In alphabetical order by their lastnames, they are: Weldon A. Barrett, Jr., who is a para-medic employee of the Respondent; Robert A. Christian,who is one of the alleged discriminatees in this proceed-ing; Edward D. Cleeves, who is also one of the allegeddiscriminatees; Lawrence C. Conover, who is an employ-ee of the Respondent; Donald Crisman, who is the para-medic supervisor and a part-time paramedic for the Re-spondent, and who is also a paramedic instructor for theClover Park School District; Darlene Francoeur, who isthe personnel manager and dispatcher for the Respond-ent; Gary Garratt, who is a paramedic for the Respond-ent; Donald Giles, who is the owner of the Respondent;John Hansen, who was an ambulance driver for the Re-spondent until August 6, 1981, and who is a nursingpractitioner; Sharlene Lynette Johnson, who is a dis-patcher for the Respondent; Richard B. Jones, who wasan employee of the Respondent from March 1979 untilJanuary 1981, when he was terminated; Dr. JamesDavies Krueger, who was a medical advisor to the Re-spondent until November 1980, and who is a physician inprivate practice; John Newell, who is president of theCharging Party Union; Randy Scott Pennington, who isan employee of the Respondent; Matt Perkovich, who isan employee of the Respondent; Richard Skinner, who isone of the alleged discriminatees, and Raymond D. Wal-radt, who is an employee of the Respondent.In making the findings of fact to be set forth herein, Ihave considered the matters which were brought out onthe record by the lawyers at the hearing and their argu-ments regarding the credibility of the witnesses. I havealso considered the positions held by the various wit-nesses and their possible interest in the outcome of thelitigation. (See, also, for example, Gold Standard Enter-prises, Inc., et al., 234 NLRB 618, 619 (1978).) In addi-tion, I have given consideration as to whether the recorddemonstrates a basis for the knowledge of the witnessconcerning the particular facts about which the witnessgave testimony. Also, consideration has been given as towhether a witness' account is consistent with the cred-ited accounts given by other witnesses and whether it isconsistent with documentary evidence.As pointed out by the counsel for the General Counselin his post-hearing brief, the testimony regarding thestatements and conduct alleged by the General Counselto be in violation of Section 8(a)(1) of the Act stands un-contradicted on the record. (See, for example, pp. 4, 10,and 11 of the post-hearing brief filed on behalf of theGeneral Counsel.) There are, however, some conflictsamong the witnesses, and I have resolved those in thefindings of fact to be made herein. To illustrate the point,there is a conflict between the testimony of Cleeves andthe testimony and Francoeur regarding telephone serviceat Cleeves' residence. I found the counsel for the Gener-al Counsel's argument persuasive on that conflict. (See p.12 of the post-hearing brief filed on behalf of the GeneralCounsel.) Cleeves' account is also supported by docu-mentary evidence in the form of his telephone bills.There are other conflicts among certain parts of variouswitnesses' testimony in their recital of the past eventswhich gave rise to this proceeding, but the foregoing ex-ample will illustrate the point.On the witness stand, Pennington was unable to recallcertain conversations in February 1981 about which he500 A. A. SUPERIOR AMBULANCE SERVICEwas questioned at the hearing. However, he acknowl-edged that he had given a written statement on February10, 1981, to the Union concerning certain matters, andthat his statement was in his own handwriting. Undersection 803(5) of the Federal Rules of Evidence, Pen-nington was permitted to read his own earlier statementinto the record. The matters set forth in his statementwere not contradicted by other testimony. Under thesecircumstances, including the passage of time between theevents and his appearance on the witness stand, I haveaccepted as true the matters which Pennington related inhis earlier handwritten statement, notwithstanding his in-ability to recall certain facts fully and accurately by thetime of the hearing. I have also accepted his testimonywhen he appeared on the witness stand for a second timewhen the Respondent presented its case.Having considered the foregoing matters, I have de-cided to base the findings of fact upon certain portions ofthe testimony from each one of the 17 persons who testi-fied in this proceeding, as well as basing certain findingson portions of the documentary evidence. Krispy KremeDoughnut Corp., 245 NLRB 1053 (1979). As previouslyindicated, where there are conflicts among the witnesses,I will set forth the version which appears to me to becredible, accurate, and reliable, but the inconsistent ver-sion will not be given. See ABC Specialty Foods, Inc., 234NLRB 475 (1978).3. Certain events in 1979 and 1980Richard Skinner was employed by the Respondentfrom May 1979 to March 17, 1981.Dr. James Davies Krueger, who has had experiencespanning many years in the field of emergency medicalservices, voluntarily served as a medical advisor to theRespondent almost from the time of the inception of theCompany until November 1980. At the hearing, Dr.Krueger explained the need for the timely response tocalls for emergency services in both life threatening andunknown situations. He testified, "Now they don'talways know whether it is this life and death matter ornot. But they have to respond in an appropriate mannerwhich is promptly." He said that calls by radio for am-bulance services were monitored by operators connectedwith the Pierce County Sheriff's office and the TacomaFire Department.One of his duties as a medical advisor to the Respond-ent was to review reports filled out by paramedics who,together with emergency medical technicians, had an-swered emergency calls. In particular, Dr. Krueger stud-ied the reports submitted by the paramedics for their suf-ficiency of information, so that he could recreate thescene in his mind, and follow the paramedic's thinking tosee whether the paramedic had chosen the appropriatecourse of action under the circumstances.During late 1979 up to November 1980, Dr. Kruegerreviewed reports submitted by Richard Skinner, as wellas other paramedics employed by the Respondent. Dr.Krueger recalled at the hearing regarding the reports bySkinner, ". ..my first efforts were to get him to recordsufficient information in a manner where I could recon-struct what had taken place." Dr. Krueger's next effortregarding Skinner was "to try and get him to increasehis thinking as to differential diagnosis." In Dr.Krueger's opinion, his counseling with Skinner went"relatively slowly" compared to others, and he said thatSkinner had a tendency to repeat the same mistakes. Dr.Krueger said it took a long time before Skinner wrote acomplete report in his view.In late October or early November 1980, Dr. Kruegerrecommended to Donald Giles that he terminate Skinnerfrom employment based on Dr. Krueger's review ofSkinner's reports. However, Giles did not follow Dr.Krueger's recommendation, and in November 1980 Dr.Krueger ended his services as medical advisor to the Re-spondent. At the hearing, Dr. Krueger explained:Your only alternative is to present very clearly tothe ambulance owner that ultimately he has tochoose between an employee and you as a medicaladvisor. If he does not pay attention to what youconsider your reasonable medical advice, then youremove yourself from that position.I had no other recourse. It's either we work to-gether, or I pick up my marbles and go home.At times in 1980 and possibly in early 1981, employeeGary Garratt was of the view that Skinner took an un-reasonably long time at the hospital after he delivered apatient there, ". ..because I spent quite a few times onstreet corners centralizing keeping the other areas cov-ered while he was sitting at the hospital." According toGarratt, the ambulance crews were supposed to spend aminimal time at the hospital, so that the ambulance crewwould be available for other service. He explained at thehearing, ". ..it was just kind of general knowledge thatyou spend a minimal amount of time at the hospital get-ting information and getting equipment retrieved andgetting back in service, which is about 15 minutes." Gar-ratt said he had made comments on the radio about thelengthy time that Skinner was spending at the hospital.In the opinion of Paramedic Supervisor Donald Cris-man, Skinner was the worst employee in the entire com-pany. According to Crisman's view, Skinner's problemsbegan "shortly after graduation shortly after work."Crisman stated that he had "recommended to no avail"to the Respondent that Skinner be fired for "overtreat-ment" of patients at the scene, rather than transportingthe patients to the hospital where a physician and emer-gency room facilities were available. Crisman said withregard to Skinner, "I mentioned it to him, I think, ontwo occasions." According to Crisman, Skinner was notresponsive to him. Crisman testified, "The response wassimply that I'm the paramedic; I'm in charge of the pa-tient at the scene; and I will treat the patient as I see fit."Crisman acknowledged that he did not receive anycriticism from emergency room physicians regardingSkinner, but that "in general" Crisman said that physi-cians and nurses felt that paramedics spent ". ..toomuch time on the scene playing doctor when you canget the patient in here."Introduced into evidence as Respondent's Exhibit 5was a copy of a notice dated January 26, 1980, from theRespondent to all personnel. In pertinent part, it states:501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDALL PERSONNEL26 Jan. 19801. Effective this date the following directive is inforce.a. Ambulances will not exceed the postedspeed limits. This includes any and all 4 bell con-ditions.b. Unless specific permission has been obtainedfrom the management, drivers and paramedicalpersonnel will not change places, i.e. paramedicdriving and driver in attendance of the patient.c. Some portions of the company SOP are notbeing complied with. It is considered by the man-agement that failure to comply with standingprocedures, denotes a gross violation and consti-tutes a careless attitude and is therefore groundsfor termination.d. Compartment doors between driver's andpatient compartments will be kept closed at alltimes. This door is an emergency door and is notnecessary for general conversation.Crisman recalled at the hearing that "on more thanone occasion" after Respondent's Exhibit 5 was pub-lished that Skinner occupied the driver's seat in the am-bulance, while the driver was in the back of the ambu-lance. Crisman said that he, Donald Giles, and DarleneFrancouer had spoken to Skinner about his doing so.Introduced into evidence as Respondent's Exhibit 6was a copy of the minutes dated June 10, 1980, of ameeting among representatives of the Respondent, acompetitor, and the captain of the Tacoma Fire Depart-ment regarding improving the response time of ambu-lances.4. The events in January 1981Lawrence C. Conover performed his student intern-ship for a paramedic's position with the Respondent. Fortraining purposes, he was assigned to work with variousambulance crews. Conover estimated at the hearing thathe worked on 15 or 20 occasions for an 8-hour timeperiod with Skinner during Conover's internship. On onesuch occasion in January 1981, Conover observed Skin-ner and a female in a bedroom in the ambulance crewquarters. Conover was aware that there was a writtencompany policy which prohibited anyone other than theambulance crew from being present in the ambulancecrew quarters. However, Conover did not report the in-cident at that time. At the hearing, he offered this expla-nation, "At the time I was not in employment with thecompany. As a student, you don't rock the boat." Hefurther explained, "As I said, at that time I was not em-ployed by the company. As a student, you don't gomaking all the paramedics mad at you. Or you can havea long internship."Conover became an employee of the Respondent inFebruary 1981, and he was still employed by the Re-spondent at the time of the hearing on December 10,1981. About a week prior to the hearing, Conover in-formed management for the first time about the January1981 incident involving Skinner, because he personallydid not want Skinner to return to work for the Compa-ny.Randy Scott Pennington was also aware of the writtencompany policy that females were not supposed to bepresent in the crew quarters. On several occasions inJanuary 1981, or possibly December 1980, Penningtonarrived at work early in the mornings, and he observedSkinner with a female in the crew quarters, either in thebedroom or on a bed in the living room. Pennington didnot report the incidents involving Skinner to manage-ment until about a week before the hearing on December10, 1981. However, Pennington had spoken with otheremployees on that subject. Regarding his belated reportto management, Pennington explained at the hearing thatFrancoeur had inquired about the subject about a weekbefore the hearing, and at that time Pennington informedmanagement.Gary Garratt also indicated that he had knowledgethat Skinner was with a female in the crew quarters "afew times" at the 13th and Union location. However,Garratt did not disclose whether he had informed man-agement of that fact.Sharlene Lynette Johnson worked as a dispatcher forthe Respondent on a part-time basis on weekends fromNovember 1, 1980, through July 1, 1981. Later on, shebecame a full-time dispatcher for the Respondent on Sep-tember 19, 1981. According to Johnson, the companypolicy regarding mealtimes for ambulance crews was forthe employees to call in to the dispatcher and ask "ifthey could be cleared for what we call a 10-7-A." Thenthe dispatcher asked the employees for their location.Johnson said that the ambulance crews were supposed tostay in their designated areas.During one weekend in the first part of January 1981,Johnson received a radio call from Skinner, who in-formed her that he was going on a "10-7-A." Johnson re-sponded by asking Skinner to advise her as soon as possi-ble of the location where he would be eating. Skinner re-plied, "all right." Next, Johnson received a call from theTacoma Fire Department "for a four bell, which is anemergency, on the north end of Tacoma." Johnson hadtold the fire department that the ambulance crew wouldbe at 13th and Union, but she said regarding Skinner,"They came on the air and they were at 38th and PineStreet for a 10-7-A." Johnson estimated at the hearingthat 38th and Pine was about 3 miles from 13th andUnion. Johnson gave her view at the hearing that theambulance crew was outside of its designated responsearea, and that Skinner had failed to properly carry outhis responsibility to her to inform her of his where-abouts.The Tacoma Fire Department filed a complaint withthe Respondent that the dispatcher had told them thatthe ambulance crew was at one location, whereas theambulance responded from a different location. Johnsonasked Skinner to call the fire department and explain thesituation, but, "He said no he would not; that was not hisresponsibility, and it was not his problem."When ambulance crewmembers took a break for ameal, they carried a portable radio with them. In addi-tion, employee Garratt said that the dispatcher could502 A. A. SUPERIOR AMBULANCE SERVICEreach the crewmembers by telephoning them at the res-taurant. He said that the crews were supposed to eat atrestaurants "within the responding area."5. Other events in January 1981The union organizational activity among certain em-ployees of the Respondent began in January 1981. Skin-ner and Ed Cleeves discussed selecting a union to repre-sent the employees. As a result of their conversation,Cleeves undertook to find a union to serve as their col-lective-bargaining representative. First, Cleeves went toa Teamsters local union in Olympia, Washington, but,because the Respondent's business operations were con-ducted in Pierce County, Cleeves was referred to theTeamsters local union in Tacoma. On January 16, 1981,Cleeves contacted John Newell, who is president of theCharging Party Union. Cleeves advised Newell that hewas interested in organizing a union at the Respondent'sCompany. They discussed organizational procedures attheir first meeting, and Newell gave Cleeves union au-thorization cards.Cleeves contacted Robert Christian and discussedunion organization of the employees with him. Thereaf-ter, Christian assisted in getting employees of the Re-spondent to sign union authorization cards.Skinner and Cleeves met with Newell later in January1981 and submitted 19 signed union authorization cardsto him. At still another meeting, Skinner, Cleeves, andChristian discussed union activities with Newell.During the time while the union organizational activi-ty was taking place among certain of the Respondent'semployees, Cleeves telephoned Supervisor Crisman andasked him what Cleeves described at the hearing to be ahypothetical question. Cleeves asked Crisman, "What ifsome folks wanted to unionize and what if an ambulancecompany was opposed to it." According to Cleeves,during that conversation Crisman told him, "The oldman will never go for it. He'll close the company downand run two cars."Richard B. Jones had worked as an employee of theRespondent from March 1979 until January 1, 1981,when he was terminated. Thereafter, Jones has workedon a part-time basis as an employee of Hill AmbulanceCompany, and he has also worked as an emergencymedical technician instructor at Clover Park VocationalTech.In late January 1981, Jones received a telephone callfrom Crisman, who had been his supervisor while Joneshad worked for the Respondent, and who also was thenhis supervisor at Clover Park. Crisman asked Jones if heknew that Cleeves was starting a union at Superior Am-bulance. Although Jones knew that fact, he deniedknowing about it to Crisman because, "I didn't want toimplicate anybody." According to Jones, Crisman toldhim, "Yeah, he is. He has 100 percent participation."Jones replied that was nice to know.6. The events on February 4, 1981John Newell had met Don Giles prior to the time thatNewell had become a business agent of the Union andduring an earlier time when Newell had worked for thePierce County Sheriff's Department.On February 4, 1981, Newell telephoned Giles andidentified himself. Newell asked if Giles would be inter-ested in having a check made of the Union's authoriza-tion cards, rather than proceed through the electionprocess. According to Newell, the response from Gileswas, "Well, he told us it was his business, and he'd dowhat he damn well pleased with it. Neither myself, hisemployees, or the United States Government would tellhim what to do with his business, or how to run it."Newell suggested to Giles three different persons toperform a check of the Union's authorization cards.They were the sheriff of Pierce County, a member of theclergy, and the dean of the University of Puget SoundSchool of Law. Newell said that Giles denied his re-quest, and, according to Newell, "He said he would fireanybody he pleased. If he got down to just running theambulance by himself, he would do it."Following his conversation with Giles, Newell filedthe Union's representation petition with the Board.According to Crisman, Don Giles has said on aweekly basis for years that if a situation did not go awayor improve, then Giles would cut his operation down totwo cars. Crisman testified it was "one of his favoritecomments." Crisman explained at the hearing the typesof situations in which Giles made such a comment:Oh, problems with competitors. They're going tomove into the area and wipe him out. He hasalways contended that with his wife, his daughter,and his son, who are all medically qualified with theexception of his wife, that with himself being aparamedic and his son and daughter being EMTs,with his wife knowing the dispatch and office pro-cedures, their home being paid for, the ambulancesbeing taken care of, they could run one ambulanceout of their home without any outside supportwhatsoever and still make a living. He has alwayssaid that.7. The events on February 6, 1981On or about February 6, 1981, John Hansen, who wasan ambulance driver for the Respondent at the time, hada conversation with Trudy Giles at the Respondent'smain office in Lakewood. Hansen's partner, Gary Leahy,was also present. Trudy Giles asked if they knew any-thing about the Union, and both replied that they didnot. Trudy Giles said that she had heard rumors aboutthe Union, and she just wanted to know if they knewanything about it.8. The events on February 7, 1981On February 7, 1981, Crisman telephoned Cleeves andasked him what he knew about the Union. Cleeves saidat the hearing that he "hedged" his reply and asked Cris-man what he meant. Crisman then asked Cleeves if heknew about the Union, or had he joined the Union. Cris-man added, "I have the old man with me." Cleeves re-sponded, "I don't think that's any of your business,"whereupon Crisman posed the inquiry once again, but in503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifferent words. Cleeves replied "no." Then Crismanasked if Cleeves knew who the organizers were and didhe know anything about it. Cleeves again replied "no" tothose questions. Then Crisman asked to speak withCleeves' partner, Randy Pennington.On February 7, 1981, Pennington had two telephoneconversations with Crisman. During the first conversa-tion, Crisman asked if Pennington was a member of theUnion. Pennington replied, "what Union." Crisman thenasked if Pennington was a member or had joined theUnion "in the company." Pennington responded that hedid not know that the Company had a union. Crismanasked if Pennington was sure, and Pennington said,"yes."About 20 minutes later that day, Crisman telephonedPennington. During the second conversation, Crismanasked Pennington if he had asked who started the Union.Once again, Pennington said, "what union." Crisman saidhe needed to know what petition Pennington had signed.Pennington replied, "none." Crisman said that he wantedto know who was circulating the petition for the Unionand what individuals were behind the Union. Penningtonreplied that he only knew about rumors, which were notfacts, so Pennington would not spread rumors. Crisman.then said that he needed to know to whom Penningtonhad given money for the Union. Pennington said, "whatmoney." Crisman told Pennington that he neededstraight answers and the names of the people who wereapproaching individuals concerning the Union. Penning-ton replied that he did not know, and he hung up thetelephone.On February 7, 1981, Raymond D. Walradt had a con-versation with Don Giles. Also present were GertrudeGiles and Crisman. Don Giles asked Walradt if he knewanything about a union, and if Walradt had signed aunion card. Walradt responded that he was not going tolie to Giles, and he said that he had signed a union card.Giles then inquired as to whom Walradt had spoken.Walradt replied that he had told the person that hewould not give out his name, so Walradt said he couldnot do so. Walradt testified at the hearing, "I told him ifI lose my job over it, I guess I lose my job over it. I'mvery honest with him. That's the only way it can be."During that conversation, Giles also told Walradt thatthere would not be a union at Superior Ambulance, andthat anybody who wanted a union could find work someother place. Giles told him that Giles could go to onecar if he had to do so.Also on February 7, 1981, Crisman telephoned Chris-tian at work and asked him if he knew anything aboutthe union activities. Christian was hesitant to answer, soCrisman told him that he could say "no comment," orthat he did not want to say. Therefore, Christian toldCrisman that he did not want to say anything. Crismanthen asked Christian if he would ask the other employeeworking with him, Matt Perkovich, if he wanted to sayanything. Perkovich said he did not want to say any-thing.A few minutes later, Trudy Giles telephoned Christianand asked why he did not answer about the Union.Christian replied that he did not want to comment on it.Trudy Giles asked why he did not want to comment.Christian once again told her, "I don't want to comment.I don't want to say anything about it." Then, Christianoverheard on the telephone what appeared to him to bea muffled conversation between Trudy Giles and some-one else. Christian testified, "I just heard a muffled typetalking. She came back on the phone and said that mystation was closed down-to shut it, lock it up, bring therig, which is the ambulance, into the main station whichis in Lakewood."As Christian and Perkovich were preparing to closedown the facility, they received an emergency call fromthe Tacoma Fire Department. They responded to theemergency call, but the call was canceled when theywere about a half mile from the station. They returned tothe 74th and Oakes station. Christian then checked withthe dispatcher, Charlie Johnson, and asked if they werestill supposed to come in, and Johnson said they were.Therefore, Christian and Perkovich closed the stationand reported to the Lakewood office.At the Lakewood station there was a conversationamong Christian, Perkovich, Trudy Giles, and Crisman.Christian testified:Trudy Giles asked-She wanted to know why Ididn't want to say anything about the union, and Ijust told her: "No comment." She also wanted toknow who was involved, who started the union,and I didn't really know exactly who started theunion and I also didn't know how many people hadsigned. I didn't really know the figures, and she justkept asking me that over and over again. She askedme if I was involved, and I said yes. I said that Iwas asked to come in because I am a shop steward,and they wanted some-not really legal-but a littlemore advanced help because I had been a shop ste-ward for seven years.She kept asking me continually who was in-volved, who started it, and I just kept telling her:"No comment; I don't know." Don would ask afew questions in there. I'm not really sure whatquestions he asked. But the conversation keptcoming of who was involved and who started it.However, Christian also recalled that Crisman toldhim that Cleeves and Pennington had said "no"; employ-ee Pat Smith had said "yes," and that employee MattSeger had said he did not know anything about it. Chris-tian further testified:A little bit later, Don Giles and Darrell Gilescame in. They started getting in on the conversa-tion. Trudy Giles brought up the subject of when Ihad mentioned the union, I had mentioned that wewere looking for some retirement, some medical,and just some security so that we could have aplace to work without somebody getting in a tur-moil and firing us for no reason. So Trudy broughtup the subject of Rick Jones being laid off and thatGary Garratt had brought up the subject of thesame thing. So she asked me, she said: "Is GaryGarratt the one who started it?" I shook my headno. She then asked if I was the one that started it,504 A. A. SUPERIOR AMBULANCE SERVICEand I said no. And then it was kind of left like that.Then she ieaned over to Don Crisman, and she said:"I know somebody that's going to get canned." Idon't know who she was talking about or anythinglike that.Christian suggested that they have a meeting later thatweek to discuss the matter. Christian's work schedulewas discussed to try to select a future date. Christian tes-tified with regard to Don Giles, "He looked at me andsays, 'If you're working by then."' Don Giles also statedthat he had been a member of Local 313, and, accordingto Christian, "If we had a union, it would be that local,but as far as he's concerned there will be no union inthat place." Christian further testified with regard toDon Giles, "He had said that there will be no union. Asfar as he s concerned, he'd rather shut down all the sta-tions and run with just two cars and that's the way it'llbe."In Christian's opinion, both Don Giles and TrudyGiles appeared to be "very tense" and excited, upset andunder pressure.With regard to Darrell Giles' part in the conversation,Christian testified, "He kind of kept quiet most of thetime. At one point he did bring up that there may haveto be clubs brought in like the old days in the union."Christian testified:He didn't stipulate any further. I asked him whathe meant, and he just kind of left it at that. He alsobrought up the subject of us not doing our workout at the Spanaway car. I told him that if hewould look at our records, he would see where wehanded out cards to major businesses and majorapartment complexes. He brought up the subject ofthat they had a call out at I think it's called theArches. They had a Yellow Ambulance that re-sponded to a call if we were handing out thesecards. I said: "Who called?" And he didn't knowwho called. I said: "Was it an employee or was it aprivate person?" Because nobody knew who calledfor the ambulance.In Christian's opinion, Darrell Giles considers himselfto be "a humorist," and he tries to say things which willmake people laugh.Following that conversation, Christian and Perkovichwere told to report hack to the 74th and Oakes locationand that the station was reopened. However, at mid-night, Christian received another call from the dispatch-er, Steve Romines, who said that the station would beshut down at 9 a.m. Therefore, Christian and Perkovichclosed the station once again at 9 a.m. and turned in thekeys and the ambulance at the Lakewood office.According to Don Giles, the 74th and Oakes stationwas "a good location" for his business, but in December1980 he received a letter from the city of Tacoma thatrequired him to move out of that location because of achange in the zoning. He attributed the layoff of Chris-tian and Cleeves to the closing of the 74th and Oakesstation. Nevertheless, Giles acknowledged at the hearingthat he continued to rent the 74th and Oakes locationand he continued to have a telephone there, and that hereopened the 74th and Oakes station "in the earlyspring." Thereafter, the 74th and Oakes station continuedto operate until October 1, 1981, when the Respondentopened a new station about a mile away from the 74thand Oakes location at 66th and South Tacoma Way. Ac-cording to Francoeur, the rent of the 74th and Oakes lo-cation was $200 a month plus utilities, and the telephonecost was $11 a month. At the time that the Respondentreopened the 74th and Oakes station in the early springof 1981, the Respondent closed an unsuccessful locationknown as the Spanaway station which had been openedon November 1, 1980. The Spanaway operation had rep-resented an expansion for the Company and the Compa-ny had added one ambulance. However, the Respondentdid not receive what it considered to be its fair share ofthe ambulance calls from the fire departments in theSpanaway area, and the Respondent believed that itscompetitors were being favored with more calls in theSpanaway area.Introduced into evidence as Respondent's Exhibit 4was a copy of a notice prepared by the Respondent withregard to the 74th and Oakes station. In pertinent part, itstates:February 2, 1981SUBJECT: Status of Ambulance Station at 74thand Oakes. ..CLOSED.After several months of trial, the office at 74th andOakes has been found to be economically unfeasibledue to rising cost of operation. This will leave asurplus of personnel. Therefore, the office will beclosed as soon as plans are completed. Personnelthat are classified as surplus by the Company willbe laid-off.Any personnel temporarily laid-off may be recalledin the future if they are available.The laying-off of personnel is no reflection on thedissatisfaction, on the part of the Company, of theirwork habits.All personnel will be notified on, or before, the 15thof February as to their status.Garratt, who works as a paramedic for the Respond-ent, saw Respondent's Exhibit 4 sometime in early Feb-ruary 1981 at the dispatch office in Lakewood and alsoat the 74th and Oakes location. He was certain at thehearing that he had seen Respondent's Exhibit 4 prior tothe actual closing of the 74th and Oakes station. He saidthat he had discussed the matter with "almost everybodyin the company," and that it was widely known that theCompany planned to close the 74th and Oakes location.Pennington said that he had heard from employeesthat the 74th and Oakes station was going to close beforeit actually happened, but he ". ..didn't know if it wasrumor or fact, but I heard this." Pennington got the im-pression that other people were aware that it was underconsideration.505 DECISIONS OF NATIONAL LABOR RELAT IONS BOARD9. The events on February 8, 1981On February 8, 1981, Hansen had a conversation withCrisman, who asked if Hansen knew anything about theUnion. Hansen replied that he did not. Hansen testifiedthat Crisman told him that he did not know who hadtold, but ". ..the old man had a list of everybody whohad signed the union roster, and he wasn't going toallow a union to go through." Hansen replied that he didnot know anything about it. According to Hansen, Cris-man said that Don Giles was not going to allow theUnion in, and that "he had ways of taking care of it. Ifhe had to, he would shut down to one or two cars out ofLakewood, which means there would be no need for allof us. Either that or he'd turn Darrell and his friendsloose." Hansen asked Crisman what he had meant by hislast remark. According to Hansen, Crisman "told methat Darrell's friends were bikers."On February 8, 1981, Hansen also had a conversationwith Don Giles, who informed him that a new schedulewas coming out. Hansen asked to see it, and Don Gilesshowed the new schedule to him. Hansen asked why"the big changes" were being made, and Hansen pointedout that he and his partner since September were beingsplit up. Hansen testified that:[Don Giles] ". ..said that he was tired of every-body working together because if you worked to-gether for too long, you get to be friends andfriends cover up for one another. He was tired ofgetting screwed. So from now on, we were goingto be working with everybody and at all the sta-tions. You wouldn't work too many shifts in a rowwith any one person.On February 8, 1981, as Cleeves was preparing toleave work, he received a telephone call from the dis-patcher, Steve Romines, who informed Cleeves thatthere was a letter at the office for him. Cleeves told Ro-mines that he would pick the letter up later that after-noon, but Romines advised Cleeves that he should pickthe letter up "now."A few minutes later, Trudy Giles telephoned Cleevesand told him that he could come to the office anytimethat day to pick up the letter. Cleeves inquired about thepostmark on the letter, and Trudy Giles told him thatthe letter was from the Company, so Cleeves went to theoffice where he got the letter. A copy of that letter,which shows the earlier date of February 4, 1981. wasreceived into evidence as General Counsel's Exhibit 2. Inpertinent part, it states:Mr. Ed Cleeves.SUBJECT: Change of Personnel status from Activeto SurplusYour position as Ambulance Driver with this Com-pany has been classified as a surplus. Therefore, beadvised that effective immediately you are tempo-rarily terminated, and you will be notified whenyour job is again feasible.This termination is based on a lack of economicalfeasibility at this time.Cleeves had worked for the Respondent from April 1,1979, until February 8, 1981.10. The events on February 9, 1981On February 9, 1981, Pennington received a telephonecall from Crisman who said he had heard that, if he werenot in the Union, he could not work, and, if he could notwork, he needed to get into the Union. Pennington re-plied that he had not heard that. Crisman said that heneeded to talk to someone in order to get into the Union,and that no one was being straight with him. Penningtonsaid that he would see what he could find out. Crismanstated that he would call Pennington back and get thenames.11. The events on February 13 and 15, 1981On February 13, 1981, Hansen worked on a shift withCrisman. Hansen testified:All day long he kept questioning me about theunion-my thoughts toward the whole thing. I justkept telling him I really didn't know anything aboutit--that nobody had even bothered to contact me.He asked me my thoughts, and I told him that I fig-ured if they hadn't contacted me by now they mustnot want me in their union, so the hell with them.He told me that the union wasn't going to do any-thing for me, and that if I wanted any security Iwas supposed to go to the old man, Mr. Giles, andthat he could give me a supervisor's job. That waythe union couldn't touch me. I asked him what kindof supervisor's job I could have, being just a driver,being Wally was in charge of all drivers so he wasour supervisor. He told me that it didn't matter. Icould be put in charge of counting bandaides andmaking sure they had enough of them on the ambu-lances or procuring toilet paper for all the stations,but as long as I was supervisory personnel that theunion couldn't touch me.He told me that if I did this and told Mr. Giles Ididn't want anything to do with the union, that hecould pretty well promise me I could have mychoice of days worked, who with, where I wantedto work at, and I might even get a raise out of it.In addition, Hansen recalled that Crisman asked if heknew if Pat Smith or Bob Christian were in the Union.Hansen repeated that he did not know anything aboutthe Union. Hansen also testified:He talked about it all day. I mean he was con-tinuously-even at two o'clock in the morningwhen we would go on a call he was talking union.He told me that when it comes time to vote thatguys like Skinner, Wally, Leady, Smith, Cleeves,and Garratt wouldn't be allowed to vote becausethey were supervisory personnel. I asked him whathe meant by that, and he said that Don Giles hadpapers on them where he made them in charge oftheir respective stations. And that's all he needed toprove they were supervisors. Supervisory personnelweren't allowed to vote.506 A. A. SUPERIOR AMBULANCE SERVICEOn February 15, 1981, Hansen again worked on a shiftwith Crisman. Hansen testified:He just continued his questioning me and mythoughts and bringing up different people's nameslike Bob Christian and Pat Smith again-if I hadheard anything on my day off or what I thought to-wards the union.He said that-one of his continual sayings was,you know: "Dad ain't stupid. He's not going toallow a union to go through." At one point, he toldme that Dad, which is Mr. Giles, knew who thecause of all this was and that it was Cleeves, Chris-tian and Skinner. And he's already taken care ofCleeves and he has plans for Christian and Skinner.He talked about going to an eight-hour-a-day,forty-hour week. I asked him why we were goingto be cut down hours and stuff, and he said that allthe union is going to do is ruin us. The union wantsa 40-hour week and that we were all going to endup losing money because we'd be cut 80 hours byhaving to go to a 40-hour week, because the normalmonth is 240 hours when you're working 24-hourdays.Q. Did Mr. Crisman tell you anything about-that the guys that voted for the union were goingto have it tough?A. He said that the guys who voted union weregoing to have it rough. They were going to makeus wish that we had never thought of the wordunion. And that the guys that stuck with him andthe old man were going to have it made. All theyhad to do was sit back and relax and run the calls,where we'd be doing all the waxing and washingand scrubbing and all the dirty work.12. The events on February 17, 1981On February 17, 1981, prior to the end of his shift atthe 13th and Union station, Christian received a tele-phone call from the dispatcher, Greg Vouse, who askedwhether Christian was going to bring in his trip tickets.Christian replied that he could not do so that day be-cause he had other plans. After his shift had ended at 9a.m. and while he was talking with the employee whohad relieved him, Christian received a telephone callfrom his wife who informed him that she had just re-ceived a letter from someone in the Respondent's uni-form. Introduced into evidence as General Counsel's Ex-hibit 5 was a copy of the Respondent's letter, which wasdated earlier as February 4, 1981, but actually was deliv-ered on February 17, 1981. In pertinent part, it states:February 4, 1981R. ChristianSUBJECT: Change of Personnel status from Activeto SurplusYour position as Ambulance Paramedic with thisCompany has been classified as a surplus. There-fore, be advised that effective immediately you aretemporarily terminated, and you will be notifiedwhen your job is again feasible.This termination is based on a lack of economicalfeasibility at this time.Christian had been hired by the Respondent on Sep-tember 1, 1980. As noted above, he was terminated onFebruary 17, 1981, by the Respondent. Subsequently, theRespondent reemployed Christian on March 17, 1981,and Christian worked for the Respondent until he quiton May 14, 1981.13. The events pertaining to the strikeOn February 19, 1981, Skinner telephoned Crisman,but he was not available at the time. However, Crismanreturned Skinner's call. Skinner was of the view thatCrisman was close to the owners of the Company, andhe felt that Crisman could help avoid a strike of the Re-spondent's employees. According to Skinner, Crismantold him the following in their conversation:Don Crisman's impression was that the companymanagement knew that there were employee-man-agement problems that had to be dealt with, butthat he did not feel that Don Giles would allow aunion shop; that he would pull all of his cars inexcept for one or two which he could run withfamily members and loyal employees.On Februa:y 20, 1981, certain employees of the Re-spondent went out on strike. The strike lasted only toFebruary 22, 1981, when the parties entered into a strikesettlement agreement. Introduced into evidence as Re-spondent's Exhibit I was a copy of that agreement. Itstates:AgreementIt is hereby agreed to between Automotive andSpecial Services Local 461 I.B.T. hereinafter re-ferred to as Union and A. A. Superior AmbulanceCompany hereinafter referred to as the employerthat the following conditions shall become effectiveat the time and date of signature of both parties.I. Persons laid off shall be restored to their lastheld position, station, work opportunity andhours.2. Persons who were employed before the be-ginning of the labor dispute shall be restored totheir normal 24 hour shifts.3. The Union and Company agree that therewill be no curtailment of job related duties whileon company time and further that the employeeswill not engage in any actions on off duty timethat will interfere with the operation of the com-pany.4. All past practices of the company includingextra shift assignments shall be in full force.5. The union and the company agree employ-ees shall return to work as soon as proper notifi-cation can be given.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. Bob Christian shall receive back pay forshifts missed due to his termination and is re-turned to work at first available position.7. Ed Cleeves shall be on vacation startingdate of signing and shall notify the company 5days prior to ending of his two weeks vacation ofhis intent to extend that vacation without pay.8. This agreement may be terminated by eitherparty provided 24 hours notice is given by eitherparty.Company/S/ Donald CrismanDate 2/22/81UnionJohn Newell, Jr.2/22/81As a result of the strike settlement agreement, Chris-tian received 3 days' backpay, and he was reemployedabout a month later on March 17, 1981.As a result of the strike settlement agreement, Cleeveswas placed on a vacation without pay for 2 weeks at hisrequest. Subsequently, Cleeves made a written requestthat his vacation without pay be extended to March 31,1981. That request was made by Cleeves in accordancewith the discussion between the parties which resulted inthe strike settlement agreement. However, Cleeves re-ceived no response from the Respondent until a letterdated April 4, 1981. A copy of that letter was receivedinto evidence at the hearing as General Counsel's Exhibit3. In pertinent part, it states:4 April 1981Mr. Ed CleevesYour extension of leave of absence expired as of31 March 1981 and as you have elected not toreturn to work or notify us that you were furtherextending your leave, I have no recourse than toput another man in your position.Therefore, effective this date, you are terminatedfrom your position with this Company, for cause.DONALD T. GILESOwnerIn Cleeves' view, it had been the responsibility of theRespondent to answer his request for an extended vaca-tion without pay, and then to advise him of when andwhere to report to work in April. Accordingly, Cleevesexplained at the hearing that he had not made any in-quiry of the Respondent about his future work scheduleafter he requested the extension of time. Because Cleeveshad accepted on February 16, 1981, a temporary positionwith the Washington State Senate, he acknowledged atthe hearing that he would not necessarily have accepteda position with the Respondent at the time, but he wouldhave given consideration to it, if the Respondent had ad-vised him to report for work. Subsequently, Cleeves re-ceived a letter dated April 22, 1981, from the attorneyfor the Respondent. A copy of that letter was introducedinto evidence as Respondent's Exhibit 2. In pertinentpart, it states:April 22, 1981A. A. Superior Ambulance has asked me tonotify you of their stand regarding the terminationof your services on April 4, 1981. As you know,this strike settlement agreement signed on February22, 1981 provided that you should be on vacationstarting on that date, and that you would notify thecompany five days prior to ending your two-weekvacation of your intent to extend that vacationwithout pay. When A. A. Superior Ambulance re-ceived your letter that you were requesting an ex-tension of your vacation without pay throughMarch 31, 1981, A. A. Superior Ambulance treatedthat request as your right under the signed agree-ment. However, they did subsequently schedule youto commence work in the April schedule on thedate of April 4, 1981. When the monthly schedulewas composed, representatives of A. A. SuperiorAmbulance attempted to contact you by telephoneonly to find that your telephone had been discon-nected. When you failed to appear ibr work onApril 4, 1981, A. A. Superior Ambulance assumedthat you were no longer interested in your employ-ment with them and sent you a notice of termina-tion for cause. We are now advised by the attorneyrepresenting Teamsters Local No. 461 that vou hadnot intended to abandon your employment with A.A. Superior Ambulance and that you are interestedin continuing employment if that should becomepossible.Unfortunately, in order to continue doing busi-ness, A. A. Superior Ambulance has had to hiresomeone else in the capacity of a driver to fill theposition formerly occupied by you. Therefore. ifyou are interested in renewing employment w ith A.A. Superior Ambulance at a future date when adriver vacancy occurs, please advise me within tendays of the date of this letter, and A. A. SuperiorAmbulance Company will reinstate you withoutback salary at such time as a driver vacancy in thecompany's work force should occur.Cleeves had lived at his Olympia, Washington, addressfor a couple of years at the time of the hearing. He hashad the same telephone number for the past 6 years.General Counsel's Exhibits 4(a) and (b) are copies ofportions of Cleeves' telephone bills from Januarythrough May 1981.14. The events on February 24, 1981Skinner's first day of work for the Respondent afterthe strike had ended was February 24, 1981. On that dateSkinner and his partner, Mike Standifer, worked at theRespondent's 13th and Union station. Skinner received atelephone call from Don Giles, who told Skinner thatthe telephone had been busy when the Respondent hadattempted to contact him for a dispatch. Skinner repliedthat the station had been receiving a number of "wrongnumber calls" because the station's telephone numberhad been changed to an unlisted telephone number508 A. A. SUPERIOR AMBULANCE SERVICEduring the strike. Skinner had reported that fact to Dar-lene Giles at the Lakewood office.Skinner received a written reprimand from the Re-spondent "for being on the telephone" and not beingable to be reached for a dispatch by the Respondent.The reprimand also mentioned that Skinner took toomuch time to get en route to a call. Skinner's partner,with whom he was working at the time, did not receiveany reprimand. Prior to the union activities and thestrike, Skinner had never received a written reprimandfrom the Respondent. Prior to that time, there had beenonly verbal complaints. For example, Skinner acknowl-edged at the hearing that he had had conversations withDon Giles "about complaints that he had received froma hospital that I was making passes at the nurses." Skin-ner acknowledged that he had done so.15. The events on February 26, 1981On February 26, 1981, Skinner was working at the Re-spondent's 13th and Union station when he received atelephone call from Don Giles. According to Skinner,Giles told him that his opinion was that a union did notknow anything about a business and especially his typeof business; "that he would not allow a union shop in hiscompany; but that he would sit down and talk to the em-ployees as a group, association, or a representative there-of." Skinner replied that "that would be up to the otheremployees, but I didn't feel that if we did something ofthat nature that we would have any legal backing andthat there was nothing to keep him from firing all of us."16. The events on March 3 and 4, 1981On March 3, 1981, Skinner received a dispatch for a"transfer" at 7:18 a.m. Skinner called the dispatcher at7:26 a.m. and asked for additional time so that he couldhave a cup of coffee. Skinner explained at the hearing"The standard procedure for emergency calls was thatwe were to be on the air within two minutes. However,it was very common that on non-emergency calls earlyin the morning, it was not unusual to get approval totake your time and have a cup of coffee before you left."He added, "Depending on the type of call it is. You aregenerally instructed by the office what it is, and we re-spond appropriately." For example, what is termed a"four bell" call means there is an emergency and the am-bulance crew is supposed to respond "with lights andsirens," whereas what is termed a "three bell" call meansto go with the flow of traffic and without using eitherthe ambulance lights or siren. The term "on the air"means that the ambulance is leaving the station to go tothe call.On March 4, 1981, Skinner received another writtenreprimand from the Respondent. Skinner said he believedit was for being on the telephone again and the Respond-ent not being able to contact him for a dispatch for aTacoma Fire Department call.17. The events on March 13, 1981While Skinner was at the 13th and Union station onMarch 12, 1981, he received a telephone call from Cris-man, who, according to Skinner, told him that he "wasnot to post any union notices." Crisman did not giveSkinner any instructions as to what to do with the unionnotice, nor did he tell Skinner to remove the unionnotice. However, Crisman did tell Skinner not to postany more union notices. Skinner expressed his view toCrisman "that it was within my legal right to post no-tices." However, Skinner told Crisman that he "wouldcheck on it and get back to him."After the foregoing conversation, Skinner did speakwith Union Representative Newell and related to himSkinner's conversation with Crisman. Newell said hewould contact the Union's attorney. Skinner testified, "Iwas told that in the opinion of the Union's attorney, Ihad the legal right to do so. However, it would be in mybest interest not to jeopardize my job by doing so at thattime." Skinner then telephoned Crisman and informedhim of the foregoing, but Skinner added that Crisman"had put himself and Superior Ambulance in the positionof having another unfair labor practice charge filedagainst them."The Respondent's 13th and Union station did not havea bulletin board. Instead, various items were posted onthe walls and on the refrigerator. Skinner described suchItems as: "Company standard operating procedures, anincome tax service advertisement, Playboy centerfolds,NFL posters, paramedic seminars, hospital services, anda notice for union meeting that I had posted." The sub-ject matter of the notice posted by Skinner wa: the date,time, and place of a union meeting. The notice was on apiece of paper about 3 by 5 inches. Skinner put thenotice up on the wall over the fireplace at the station.The station is not open to the public. The employeeswork 24-hour shifts, and they do not have establishedbreak or meal times.In addition to posting the union meeting notice at the13th and Union station, Skinner also posted a similarnotice on the bulletin board at the Respondent's substa-tion at the Puget Sound Hospital. Skinner said that areawas for the ambulance crew and was not open to thepublic. The size of the union notice was on a half sheetof a piece of paper 8-1/2 by 11 inches. Skinner said hewas off duty at the time that he posted the union noticeat that location about the first week in March 1981.Garratt recalled that there was an "assortment of pic-tures from different adult magazines that were postedthat people got offended to," as well as company policiesand notices, posted on the wall at the Respondent's 13thand Union station. He believed that Crisman had comearound and taken down what he considered to be "offen-sive material."Hansen described the items placed on the wall and therefrigerator at the Respondent's 13th and Union locationas follows: "A football picture of the Huskies, pictures,cartoons cut out of magazines and papers, naked photo-graphs out of Penthouse, Playboy, and stuff like thatwere on the walls. Generally, anything anybody wantedto put up on the wall."Introduced into evidence as General Counsel's Exhibit8 was a copy of a portion of the handwritten notes madeby Don Giles in a ledger which was kept in his office.The entry for March 12, 1981, shows: "Skinner; Sandy509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotified to take notes regarding union meetings down."The entry for March 13, 1981, shows: "Union meetingnotes still posted at 13th and P S office. Darrell removedone from 13th." The entry for March 16, 1981, shows:"Skinner informed not to place union meeting notes onwall. He states he is putting another one up. He statesnot legal. Crisman advised if he puts another one up-hewill be discharged! Written reprimand!"18. The events on March 16, 1981On March 16, 1981, Skinner and Crisman had still an-other telephone conversation. Skinner testified:Don told me that I was not to post any more unionsigns; that if I did post any more signs, that hewould come out personally and terminate me on thespot; that it was Superior Ambulance's property andthey would determine what would be posted.Also on March 16, 1981, Skinner called in to the Re-spondent's Lakewood office the mileage on the vehiclewhich Skinner and his partner were using. A short timelater, Skinner received a telephone call regarding it. Hedid not recall at the hearing who had telephoned him.He testified, "I was told that the driver was supposed tobe the person to call in the mileage and that I was not tocall the mileage in."19. The events on March 17, 1981On March 17, 1981, Skinner and his partner received adispatch involving Esther Rose. Skinner said, "We re-ceived a call later for taking too long to get to thescene." Skinner testified:Trudy Giles "called and was making accusations tothe effect of I was trying to cause the company tolose business by not getting to calls timely. That Ihad spilled coffee on a trip ticket or was that mynormal way of doing my job in such a sloppymanner.Skinner further testified, "I attempted to interrupt herconversation. Being unable to do so, I hung the tele-phone up on her."About 20 minutes later, which was approximately 8:30a.m., Trudy Giles telephoned Skinner once again andasked if he could stop by the office when he got off dutyto pick up a letter. Skinner testified, "I told her no; I hadother plans for the day." Trudy Giles asked Skinner if hecould stop by the following day, and Skinner replied thathe had 4 days off and that he had plans. Trudy Gilesthen asked him for his home address, which Skinnergave to her.Approximately 45 minutes later that morning afterSkinner had arrived at his house, Crisman arrived andgave a termination letter to Skinner. Introduced into evi-dence as General Counsel's Exhibit 6 was a copy of thatletter. In pertinent part, it states:17 March 1981Mr. Richard Skinner.Since your return to work on 2-24-81, it hasbeen necessary to verbally reprimand you for nu-merous infractions to standard operating procedureswith this company. This includes, but not limited to,8 min., to get on the air with a total time of 33 min-utes to arrive at the scene.You are therefore terminated from the employ-ment with this firm for cause. Effective immediatelyyou are discharged from this Company upon receiptof this notice.DONALD T. GILESOwnerCrisman gave his opinion at the hearing with regard towhy Skinner had not been terminated earlier by the Re-spondent. He testified, "My interpretation of the reasonswhy it took so long to get rid of Mr. Skinner was thateverything had to be so well-documented or the LaborBoard was going to come and stomp on your head."According to Don Giles, he prepared a letter regard-ing Skinner's termination "about four or five days" afterthe termination of Skinner. According to Giles, the letterdoes not cover all of the reasons for Skinner's termina-tion, but ". ..it covers the majority of them." A copyof that letter was introduced into evidence as Respond-ent's Exhibit 3. In pertinent part, it states:MR. RICK SKINNERYou are hereby terminated from employment withthis Company for the continued violations of verbaland written standard operating procedures, whichyou have been aware of from the date of your em-ployment.FACT: On numerous occasions you have tied upthe telephone at 13th and Union sub-station and hasdelayed the dispatcher in dispatching your unit to acall. This has caused this company embarrassmentto the Tacoma Fire Department, due to their re-quest that the unit respond within two (2) minutes.This has been brought to your attention severaltimes without apparent effect.FACT: We have over the past six (6) months, re-ceived several complaints from various hospitalsand especially from Tacoma General Hospital con-cerning your actions when you were hangingaround the Emergency Room. This has beenbrought to your attention, verbally, each time. Thisapparently has meant little to you for you have con-tinually stayed around a hospital as long as one anda half hours. Of course, under various guises as toyour reasons.FACT: By virtue of your status as a Paramedic,you have been informed that you are the seniormember on the ambulance and on your shift, yetyou have failed to adequately supervise your driverand maintain the ambulance and quarters in a cleancondition, both inside and out, therefore in directviolation to the standard operating procedureswhich have been in effect for over five years.510 A. A. SUPERIOR AMBULANCE SERVICEFACT: That you entered the Emergency Roomat Madigan General Hospital, while on duty makinginflammatory remarks about this Company and con-versed derogatorily about any Madigan personnelwho might want to work part time for this compa-ny.FACT: On 3-4-81, you were dispatched on acall at 0718 hrs and you came on the air at 0726 hrs.At this time you were requesting two to three moreminutes for a cup of coffee, which was denied. Youarrived at the scene at 0759 hrs, causing the hospitalto call back wondering where the ambulance was.This call should not have taken more than twentyminutes, at the most.FACT: On 3-17-81, you were dispatched toEsther Rose at 0634 hrs you came on the air at 0643hrs arriving at the nursing home at 0647 hrs.FACT: On many occasions you have taken triptickets home with you to complete, you have beeninformed repeatedly that this cannot be tolerated,yet you have continued to do so. All trip tickets arethe property of the Company. On 3-17-81, Mrs.Giles, who is an owner and your immediate superi-or called you on the phone to ask about trip ticketsthat were missing, you deliberately hung up on her,thus creating an act of insubordination to an em-ployer, and failing to respond to her questions.FACT: You were instructed that due to the factthat there were no bulletin board[s] up at the sub-stations, and since it was the policy of the companythat only company material would be placed in agiven area yet you posted material, not of companypolicy on the wall without permission. When youwere instructed to take your notices down, youbecame indignant when you were informed that wedid not want notices which could cause additionaldamage to the walls of the station.DONALD T. GILESOwnerIntroduced into evidence as General Counsel's Exhibit7 was a copy of the "Determination Notice" of the Em-ployment Security Department of the State of Washing-ton, which awarded unemployment compensation bene-fits to Skinner.ConclusionsIn its decision in Florida Steel Corporation, 224 NLRB45 (1976), the Board held:It has long been recognized that the test of interfer-ence, restraint, and coercion under Section 8(a)(1)of the Act does not turn on a respondent's motive,courtesy, or gentleness, or on whether the coercionsucceeded or failed. It also does not turn on wheth-er the supervisor and employee involved are onfriendly or unfriendly terms. Rather, the test iswhether the supervisor's conduct reasonably tendedto interfere with the free exercise of the employee'srights under the Act. Hanes Hosiery, Inc., 219NLRB 338 (1975).In its decision in Saint Luke's Hospital, 258 NLRB 321(1981). the Board held:It is well settled that interference, restraint, and co-ercion under Section 8(a)(l) do not turn on employ-er motivation, but on whether the employer's con-duct may reasonably be said to interfere with thefree exercise of rights guaranteed to employeesunder the Act. Continental Chemical Company, 232NLRB 705 (1977); American Freightways Co.. Inc.,124 NLRB 146 (1959).During the course of the hearing, some of the wit-nesses related their subjective feelings with regard to theabsence of being afraid, being intimidated, or being co-erced in the earlier conversations about which they testi-fied. In light of the Board holdings set forth above, Iconclude that an objective test described by the Board,rather than the subjective feelings of the employees in-volved, should be used as guidelines in determiningwhether the statements made by the supervisors, or thequestioning by the supervisors, violated Section 8(a)(1)of the Act.In Paceco, a Division of Fruehauf Corporation, 237NLRB 399, 400 (1978), the Board stated:·..an interrogation of an employee's union sympa-thies or his reasons for supporting a union need notbe uttered in the context of threats or promises inorder to be coercive. The probing of such views,even addressed to employees who have openly de-clared their prounion sympathies, reasonably tendsto interfere with the free exercise of employeerights under the Act, and, consequently, is coercive.With the foregoing guidance from the Board in mind,and without repeating the findings of fact which havebeen set forth earlier in this Decision, I conclude that theevidence shows the following instances of unlawful inter-rogation by the Respondent's agents: the conversationbetween Hansen and Trudy Giles in section 7 herein; theconversation between Cleeves and Crisman in section 8herein; the two conversations between Pennington andCrisman in section 8 herein; the conversation betweenWalradt and Don Giles in section 8 herein; the conversa-tion between Christian and Crisman in section 8 herein;the two conversations between Christian and TrudyGiles in section 8 herein; the conversation betweenHansen and Crisman in section 9 herein; and the conver-sation between Hansen and Crisman in section 11 herein.The evidence shows that various threats were made inconversations between employees and supervisors withregard to a reduction in the size of the Respondent'sbusiness operations; loss of employment; reprisals, andphysical harm because the Respondent's employees en-gaged in union activities. I conclude that the evidenceestablishes the following incidents of threats being madein violation of Section 8(a)(l) of the Act: the conversa-tion between Cleeves and Crisman in section 5 herein;the conversation between Walradt and Don Giles in sec-tion 8 herein; the conversation between Christian andDon Giles in section 8 herein; the conversation between511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChristian and Darrell Giles in section 8 herein, which byan objective standard is not humorous; the conversationbetween Hansen and Crisman in section 9 herein; theconversation between Hansen and Crisman in section 11herein; the conversations between Skinner and Crismanin sections 13 and 18 herein.While the conversation between Newell and DonGiles in section 6 herein is not violative of Section8(aX)(1) of the Act because Newell was not an employeeof the Respondent, the conversation further reveals whatthe Respondent's attitude was at that time with regard tothe rights of employees to select a union to representthem. It will be recalled that Newell stated with regardto Don Giles, "He said he would fire anybody hepleased. If he got down to just running the ambulance byhimself, he would do it." Although Crisman describedsuch statements by Don Giles with regard to reducinghis business operations to two cars to be "one of his fa-vorite comments," the evidence presented in this caseshows that the threat was linked directly to the union ac-tivities of the Respondent's employees, rather than ac-tions by the Respondent's competitors.In South Shore Hospital, 229 NLRB 363 (1977), theBoard held:In determining whether a respondent created an im-pression of surveillance, the test applied by theBoard is whether employees would reasonablyassume from the statement in question that theirunion activities had been placed under surveillance.Schrementi Bros, Inc., 179 NLRB 853 (1969).With that guidance from the Board in mind, I concludethat the evidence shows that the Respondent created theimpression of surveillance of its employees' union activi-ties in the conversation between Hansen and Crisman insection 9 herein.In the conversation between Hansen and Crisman setforth in section 11 herein, I conclude that the evidenceshows an unlawful promise of a supervisory position;choice of assignments, partners, and location of work;and a raise if the employee would not engage in unionactivities. In the conversation between Hansen and DonGiles set forth in section 9 herein, I conclude that theevidence shows that an adverse change in the employees'working conditions was made because of their union ac-tivities.As revealed in the conversations between Skinner andCrisman as set forth in sections 17 and 18 herein, the Re-spondent has promulgated a no-solicitation rule specifi-cally applicable only to union notices, and without anylimitation as to time or place on the Respondent's prem-ises. In Hoerner Waldorf Corporation, 227 NLRB 612(1976), the Board held: "Because of its discriminatory en-forcement, Respondent's no-solicitation rule is withoutjustification and accordingly must fall." See also theBoard's decision in Hammary Manufacturing Corporation,a Division of U.S. Industries, Inc., 258 NLRB 1319 (1981).I am not unmindful of the fact that the General Coun-sel's amended consolidated complaint did not specificallyallege an unlawful no-solicitation rule, although there isan allegation in paragraph 5(f) of the General Counsel'scomplaint pertaining to a threat of discharge by Crismanon March 16, 1981, if an employee continued to post no-tices announcing union meetings. Nevertheless, the sub-ject matter seems to be sufficiently related to the existingallegations of the General Counsel's complaint so as towarrant a finding. See Alexander Dawson, Inc. d/b/a Al-exander's Restaurant and Lounge, 228 NLRB 165 (1977),enfd. 586 F.2d 1300 (9th Cir. 1978).With regard to the 8(a)(1) and (3) allegations pertain-ing to the Respondent's termination of Christian,Cleeves, and Skinner, the evidence reveals that thosethree persons were the ones who initiated the union or-ganizational activities among the employees of the Re-spondent. (See sec. 5 herein.) In addition, the evidenceshows that the Respondent had knowledge of their unionactivities. For example, note the statement made by Cris-man to Hansen as set forth in section 11 herein ". ..Mr.Giles, knew who the cause of all this was and that it wasCleeves, Christian and Skinner. And he's already takencare of Cleeves and he has plans for Christian and Skin-ner." See also the conversation between Crisman andJones set forth in section 5 herein regarding Crisman'sinquiry about Cleeves starting a union. Note the conver-sation between Christian and Trudy Giles set forth insection 8 herein, "She asked me if I was involved, and Isaid yes." Later on in that conversation, Trudy Gilesmade the comment to Crisman, which was overheard byChristian, "I know somebody that's going to getcanned."As indicated above with regard to the findings of nu-merous independent violations of Section 8(a)(l) of theAct, the counsel for the General Counsel has presentedsubstantial evidence of animus towards the employees'union organizational activities.At the hearing, Don Giles attributed the initial layoffof Christian and Cleeves to the closing of the 74th andOakes station. The Board held in International BusinessSystems, Inc., 258 NLRB 181, fn. 3 (1981), "Unlawfulmotivation may be, and indeed as a practical matter mustbe, inferred from all the circumstances." Examining thecircumstances surrounding the 74th and Oake station, itwill first be noted that the Respondent had received inDecember 1980 a notice with regard to zoning at that lo-cation. Nevertheless, it was not until after the union or-ganizational activity had begun in January 1981, that theRespondent put up a notice in February 1981 regardingthe proposed closing of that facility. The sequence ofevents also must not be ignored as described in section 8herein, where the initial closing of the 74th and Oakesstation occurred immediately after the interrogation ofemployees there by Crisman and then by Trudy Giles.The station was ordered to be closed at the end of thetelephone conversation with Trudy Giles. Thereafter fol-lowed further interrogation and threats at the Lakewoodoffice, and then the 74th and Oakes station was re-opened. Then the station was ordered closed once againat 9 a.m. the next day. However, the Respondent contin-ued to pay rent and utilities and continued to have tele-phone service at the closed station. Then, "in the earlyspring" the 74th and Oakes station reopened and contin-ued to be in operation until October 1, 1981, when the512 A. A. SUPERIOR AMBULANCE SERVICERespondent obtained another station location about amile away from 74th and Oakes. The circumstances pre-sented here do not overcome the prima facie case of dis-crimination presented by the General Counsel, and Iconclude that the temporary closing of the 74th andOakes station was used as a pretext for the termination ofChristian and Cleeves. Unlike Christian who returned towork for the Respondent and subsequently quit workingthere, Cleeves never returned to work for the Respond-ent. (See secs. 12 and 13 herein.) According to Cleeves,his request for an extension of time of his vacation with-out pay was never responded to by the Respondent, andinstead, the Respondent terminated him by letter datedApril 4, 1981. Considering the circumstances of the strikesettlement agreement and Cleeves request which wentunanswered, I conclude that Cleeves acted in accordwith the agreement and has not forfeited his right to anoffer of reinstatement.What the Respondent considered to be Skinner's short-comings and deficiences in attitude and job performancehad existed for a long period of time before the Re-spondent terminated him. Skinner was employed by theRespondent from May 1979 to March 17, 1981. The Re-spondent tolerated Skinner's job performance for a sub-stantial period of time, until Skinner took part in unionorganizational activities among the employees of the Re-spondent. Earlier recommendations to terminate Skinnerhad not been followed by the Respondent, and no writ-ten warnings had been given to Skinner until after hisunion activities had begun. Dr. Krueger had recommend-ed in November 1980 that Skinner be terminated. Hisrecommendation was not followed, so Dr. Krueger lefthis position as medical advisor to the Respondent. AsDr. Krueger stated at the hearing, "the ambulance owner...has to choose between an employee and you as amedical advisor." (See sec. 3 herein.) In addition, Cris-man had "recommended to no avail" that Skinner be ter-minated. In Crisman's opinion, Skinner's problems hadexisted since shortly after Skinner went to work for theRespondent. Crisman's opinion of Skinner at the hearingwas that Skinner was the worst employee in the entirecompany. Nevertheless, the Respondent did not termi-nate Skinner until after Skinner had taken part in unionactivities.Furthermore, the evidence reveals that Skinner's post-ing of the union notices was a matter of particular con-cern to the Respondent. In this connection, see section17 regarding the conversation between Skinner and Cris-man, and the ledger maintained by Don Giles, "Crismanadvised if he puts another one up-he will be dis-charged!" See also the last paragraph of the letter pre-pared by the Respondent after the termination of Skin-ner, which was introduced into evidence as Respondent'sExhibit 3 and is set forth in section 19 herein.Counsel for the General Counsel points out that theRespondent treated Skinner and his partner in a disparatemanner in that the Respondent issued reprimands toSkinner, but not to Skinner's partner. (See sec. 14herein.) In addition, while Skinner hung up the telephoneon Trudy Giles, the evidence shows that Penningtonsimilarly hung up the telephone on Crisman, but there isno evidence of any reprimand or action taken againstPennington.The incidents involving Skinner and females in the am-bulance crew's quarters were not revealed to the Re-spondent until after the termination of Skinner. (See sec.4 herein.) Thus, those particular incidents did not play apart in the Respondent's decision to discharge Skinner.In Tera Advanced Services Corporation, 259 NLRB 949,fn. 2 (1982), the Board held: "In discerning an employ-er's motive for a disciplinary action, we analyze onlythose factors which the employer considered at the timethe action was taken."With regard to the introduction of the state unemploy-ment decision, the Board held in Leshner Corporation,260 NLRB 157, 158 (1982):The Administrative Law Judge improperly ex-cluded as evidence the decision of the Ohio Bureauof Employment Services Board of Review, con-cerning Boyd's claim for unemployment compensa-tion. See Magic Pan. Inc., 242 NLRB 840. 841(1979), where the Board referred to such proceed-ings having probative value though not conclusive.After considering all of the foregoing, I conclude thatthe evidence shows that the Respondent has violatedSection 8(a)(X) and (3) of the Act by the termination ofChristian, Cleeves, and Skinner under the Board's deci-sion in Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980).With regard to the General Counsel's allegations in hiscomplaint pertaining to Don Sutherland, I conclude thatthere is no evidence to support those allegations, and Ihereby recommend to the Board that they be dismissed.(See par. 6 of the General Counsel's amended consoli-dated complaint.)CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(aX)1) of the Act bythe following acts and conduct:(a) Interrogating employees about their union member-ship and union activities.(b) Threatening employees with a reduction in the sizeof the Company's business operations; loss of employ-ment; reprisals; and physical harm because employees en-gaged in union activities.(c) Creating among its employees the impression thatthe Respondent has engaged in the surveillance of theirunion activities by stating that it had a list of those em-ployees who had signed with the Union.(d) Promisimg employees supervisory positions, choiceof assignments, partners, and location of work, and araise, if employees do not engage in union activities.(e) Making adverse changes in the working conditionsof employees because employees engaged in union activi-ties.513 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Announcing a no-solicitation rule which prohibitsspecifically the posting of union notices by employees atany time and in any place on the Respondent's premises.4. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of theAct by the following acts and conduct:Terminating from employment Robert A. Christian,Edward D. Cleeves, and Richard Skinner because theyhad engaged in union activities.5. The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYSince I have found that the Respondent has engagedin certain unfair labor practices within the meaning ofSection 8(aX1) and (3) of the Act, I shall recommend tothe Board that the Respondent be ordered to cease anddesist from engaging in such unfair labor practices.I shall also recommend to the Board that the Respond-ent be ordered to take certain affirmative action in orderto effectuate the policies of the Act. Such affirmativeaction will include making whole Christian, Cleeves, andSkinner in accordance with the Board's decision in F. W.Woolworth Company, 90 NLRB 289 (1950), with intereston backpay to be computed in accordance with theBoard's decisions in Isis Plumbing & Heating Co., 138NLRB 716 (1962); Florida Steel Corporation, 231 NLRB651 (1977); and Olympic Medical Corporation, 250 NLRB146 (1980). While there is some testimony in the recordwhich bears upon post-discharge matters, the amount ofbackpay, if any is due to the discriminatees under Boardformulas, may be more appropriately and more fully ex-plored in the compliance stage of the proceeding.Because Christian was reemployed by the Respondentand thereafter voluntarily quit his employment, I shallnot recommend that the Respondent be required to makean offer of reinstatement to him. However, I shall rec-ommend that offers of reinstatement be made by the Re-spondent to Cleeves and Skinner as one of the remediesfor their unlawful terminations.ORDER1The Respondent, A. A. Superior Ambulance Service,Tacoma, Washington, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Interrogating employees about their union member-ship and union activities.(b) Threatening employees with a reduction in the sizeof the Company's business operations; loss of employ-ment; reprisals; and physical harm because employees en-gaged in union activities.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(c) Creating among its employees the impression thatthe Respondent has engaged in the surveillance of theirunion activities by stating that the Respondent had a listof those employees who had signed with the Union.(d) Promising employees supervisory positions, choiceof assignments, partners, location of work, and a raise, ifemployees did not engage in union activities.(e) Making adverse changes in the working conditionsof employees because employees engaged in union activi-ties.(f) Announcing a no-solicitation rule which prohibitsspecifically the posting of union notices by employees atany time and in any place on the Respondent's premises.(g) Terminating employees because they have engagedin union activities.(h) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of therights guaranteed to them by the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Make whole Robert A. Christian, Edward D.Cleeves, and Richard Skinner for their loss of pay, to-gether with appropriate interest, which has resulted fromthe Respondent's termination of them in accordance with"The Remedy" section of this Decision.(b) Offer immediate and full reinstatement to EdwardD. Cleeves and Richard Skinner to their former positionof employment with the Respondent, without the loss ofany of their seniority or other benefits, but if theirformer positions of employment no longer exist, thenoffer them substantially equivalent positions of employ-ment with the Respondent, without the loss of their se-niority or other benefits.(c) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all ofthe records which are needed to analyze and determinethe amounts of money due under the terms of this Order.(d) Post at its Lakewood, Washington, office and at allof the stations where the Respondent's employees work,copies of the notice to employees, which is marked as an"Appendix"2to this Decision. The Regional Director forRegion 19 of the Board will provide sufficient copies ofthe notice to the Respondent. Aftel the notices havebeen signed by an authorized representative of the Re-spondent, the notices shall be posted for 60 consecutivedays thereafter, in conspicuous places, including all ofthe places where other notices to employees are custom-arily posted. The Respondent shall take reasonable stepsto ensure that the Board's notice is not altered, defaced,or covered by any other material during the postingperiod.(e) Within 20 days from the date of this Order, notifythe Regional Director for Region 19 of the Board, inwriting, what steps the Respondent has taken to complywith the terms of this Order.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "514